Citation Nr: 1613646	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  14-03 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Evaluation of bilateral hearing loss, initially rated as noncompensable.

2.  Evaluation of posttraumatic stress disorder (PTSD), initially rated as 50 percent disabling.

3.  Entitlement to a total rating for compensation on the basis of individual unemployability.


REPRESENTATION

Veteran represented by:	James McElfresh, Agent


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse

ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to March 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In May 2011, the RO granted the Veteran service connection for PTSD, and assigned a 50 percent disability rating, effective December 31, 2009.  In a February 2012 rating decision, the RO granted service connection for bilateral hearing loss; a noncompensable disability rating was assigned for the bilateral hearing loss, effective May 18, 2011.  The Veteran filed a claim for TDIU in March 2013, the RO interpreted this claim to be a claim for increase for the Veteran's service-connected disabilities.  A July 2013 rating decision denied increased disability ratings for PTSD and bilateral hearing loss, as well as the claim of entitlement to TDIU.

In January 2015, the Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of evaluation of posttraumatic stress disorder (PTSD), initially rated as 50 percent disabling and entitlement to a total rating for compensation on the basis of individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hearing loss is not shown to be manifested by worse than Level I hearing for the right ear and Level II hearing for the left ear.
CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

With respect to the Veteran's increased rating claim, as a February 2012 rating decision granted the Veteran's claim of service connection for bilateral hearing loss, such claim is now substantiated.  The Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.

Specifically, a December 2013 Statement of the Case (SOC), under the heading 'Pertinent Laws; Regulations; Rating Schedule Provisions,' set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.

With respect to the duty to assist, the Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to be assigned a higher initial rating for the service-connected hearing loss disability.
In particular, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, and private audiometric records. 
With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, VA medical records, VA examinations, the Veteran's lay statements, and private audiometric records.  The Veteran has not identified any additional evidence that has not been obtained.

During the January 2015 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, and suggested the submission of additional evidence to support the Veteran's claim. The Veterans Law Judge also left the record open for a 60-day period following the hearing to allow for the submission of such additional evidence.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103 (2015).

The Board finds that there was substantial compliance with the prior Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the appeal in May 2015 in order for the Veteran's VA treatment records to be obtained and for the Veteran to be afforded a VA examination to determine the nature and severity of his bilateral hearing loss.  The Veteran was afforded a VA examination in July 2015 and his VA treatment records were associated with the electronic claims file.

The Veteran was afforded VA examinations in July 2015.  This report reflects the examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that this examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2015).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.
Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test. The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.

The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss. 

For example, with the percentage of discrimination of 70 and an average pure tone decibel loss of 64, the numeric designation level is 'V' for one ear.  The same procedure will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  For example, if the better ear has a numeric designation level of 'V,' and the poorer ear has a numeric designation level of 'VII,' the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e).

Additionally, an alternate rating table (Table VIA) may be used for 'unusual patterns of hearing impairment,' including cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, as discussed below in greater detail, a uniform evaluation of the disability on appeal is warranted.

Bilateral Hearing Loss

The Veteran contends that his service-connected bilateral hearing loss disability should be rated at higher level than currently awarded to him.  

In considering the audiograms during the period of the appeal, the findings recorded in connection with authorized VA testing do not support the assignment of a compensable rating under Diagnostic Code 6100.

The Veteran underwent a VA audiological examination in January 2012.  The relevant pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
x
15
20
55
55

20
20
40
35
29
LEFT
x
15
30
50
55
Speech discrimination results revealed scores of 96 and 94 for the right and left ears respectively.  The hearing impairment based on puretone threshold average showed 36 and 38 for the right and left ears respectively.

In this regard, under the criteria set forth in the 38 C.F.R. § 4.85 of the Rating Schedule, the results of these audiometric evaluations reveal that the Veteran had Level I hearing for the right ear and Level I hearing in the left ear.

In applying these findings to Table VII of the Rating Schedule, the Board finds that a noncompensable evaluation (no percent) is warranted.

The Veteran underwent private audiological examination in March 2015.  The relevant pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
x
25
40
55
60

20
20
40
35
29
LEFT
x
20
40
50
65

The private audiological examination did not record a result for speech recognition testing, and there was no indication that the Veteran received a Maryland CNC speech recognition test.  Due to the incomplete speech recognition information, the Board remanded the appeal in May 2015 to obtain an updated audiogram and a speech recognition test.  This opinion was provided in a July 2015 VA examination report.  38 C.F.R. § 4.85(a) (2015).

The VA audiological examination in July 2015 showed the relevant pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
x
25
45
65
70

20
20
40
35
29
LEFT
x
25
50
65
70
Speech discrimination results revealed scores of 94 and 90 for the right and left ears respectively.  The hearing impairment based on puretone threshold average showed 51 and 53 for the right and left ears respectively.

In this regard, under the criteria set forth in the 38 C.F.R. § 4.85 of the Rating Schedule, the results of these audiometric evaluations reveal that the Veteran had Level I hearing for the right ear and Level II hearing in the left ear.  In applying these findings to Table VII of the Rating Schedule, the Board finds that a noncompensable evaluation (no percent) is warranted.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Veteran has also claimed that his hearing is worse than assessed by VA.  The Veteran's assertions of substantially decreased hearing, however, are insufficient to establish entitlement to a higher evaluation for bilateral hearing loss because 'disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.'  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In the present case, the application of the diagnostic criteria to the evidence at hand establishes that a compensable disability rating for the service-connected hearing loss is not warranted.  

Consideration has also been given to an increased evaluation under the provisions of 38 C.F.R. § 4.86 (2015).  
As stated above, an exceptional pattern of hearing impairment exists when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more or when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

The Board concludes that the January 2012 VA examination, March 2015 private audiogram, and July 2015 VA examination do not show puretone thresholds that represent an exceptional pattern of hearing impairment as contemplated in the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2015).  

The Board has based its decision in this case upon the applicable provisions of the VA's Schedule for Rating Disabilities.  The Board has considered the functional effects of the service-connected bilateral hearing loss.  The record does not show that his service-connected bilateral hearing loss presents an unusual or exceptional disability picture so as to render the application of the established rating criteria impractical in this case.  The manifestations of the service-connected disability, namely difficulty hearing, are addressed by the rating criteria.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

An initial compensable evaluation for bilateral hearing loss prior to February 14, 2015 is denied.





REMAND

The Board notes that upon review of the electronic claims file, the December 2012 VA psychiatric examination is not of record.  

VA Medical Center records from Salt Lake City do not contain a copy of the VA psychiatric examination conducted on December 28, 2012.  

Accordingly, the case is remanded for this report to be associated with the claims file as it is directly relevant to the Veteran's claim for an increased rating for PTSD and a TDIU.

Accordingly, the case is REMANDED for the following action:

1. Ensure that the December 2012 VA psychiatric examination is associated with the claims file.

2.  Obtain all VA treatment records from the Salt Lake City VAMC and from the Las Vegas VAMC that are not currently of record.

3.  Re-adjudicate the appeals, including entitlement to a TDIU, and if the benefit sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


